Citation Nr: 1124716	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  06-30 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle disability as secondary to a right knee disability.

2.  Entitlement to service connection for a gallbladder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to July 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.

In April 2009, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO located in Waco, Texas.  A transcript of the proceeding has been associated with the claims file.

In October 2009, the Board remanded this matter for further development.  Such development has been completed and associated with the claims file, and this matter is ready for further review by the Board.


FINDINGS OF FACT

1.  There is at least an approximate balance of positive and negative evidence regarding whether the Veteran has a right ankle disability that was proximately caused by his service-connected right knee disability.

2.  The Veteran's gallbladder disability is not shown to be etiologically related to a disease, injury, or event in service, to include herbicide exposure.

CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, service connection for a right ankle disability is warranted.  See 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).

2.  Service connection for a gallbladder disability is not warranted.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to service connection for a right ankle disability is granted, as explained below.  As such, the Board finds that any error under the VCAA with regard to the Veteran's claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Veteran's claim for service connection for a gallbladder disability, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2010).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that a VCAA letter dated October 2005 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2010).  The October 2005 VCAA letter informed the Veteran of what information or evidence was needed to support his claim, what types of evidence the Veteran was responsible for obtaining and submitting to VA, and which evidence VA would obtain.  A March 2006 notice explained how VA assigns disability ratings and effective dates.  See Dingess, supra.

The Board also concludes that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  All of the Veteran's service treatment records, VA treatment records, and private treatment records have been associated with the claims file.  The Veteran has not identified any additional relevant treatment records for VA to obtain.  The Board finds that the record contains sufficient evidence to make a decision on the Veteran's claim.

VA's duty to assist also includes the duty to provide a VA examination when the record lacks evidence to decide a veteran's claim and there is evidence of 
(1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established in-service event, injury, or disease, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2010);  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In October 2009, the Board remanded the Veteran's claim so that he could be afforded a VA examination.  Pursuant to the Board's remand directives, the Veteran was provided with a VA examination in February 2010 relating to his claim.  The February 2010 VA examination report reflects that the examiner had an opportunity to review the entire claims file, including all of the Veteran's service, VA, and private treatment records, elicit a history from the Veteran, and examine him.  The VA examiner answered all of the questions posed by the Board in its remand, and he provided a clear rationale for his conclusions.  Based thereon, the Board finds the February 2010 VA examination report to be thorough and adequate upon which to base a decision with regard to the Veteran's claims, and that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (duty to ensure compliance with Board remand order).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

VA regulations also provide that service connection is warranted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2010).  This includes any increase in disability that is proximately due to or the result of a service-connected disease of injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

A.  Right Ankle

The Veteran claims that he has a right ankle disability secondary to his service-connected right knee disability.  See, e.g., Board Hearing Transcript at 21-22.  Specifically, the Veteran claims that in June 1977, when he was playing softball, his service-connected right knee locked or gave way and caused him to fracture his right ankle.  See, e.g., Board Hearing Transcript, 3.

A February 2010 VA examination report reflects diagnoses of post open reduction internal fixation, tibia fibular diastasis, 1977, post fibular fracture, residual mild degenerative joint disease, and post right ankle hardware removal were recorded.  Therefore, the Board finds that the Veteran has a current right ankle disability.

The Board will now address whether the Veteran's right ankle disability is secondary to his service-connected right knee disability.

By way of background, prior to service, a March 1967 private treatment record (associated with the Veteran's service treatment records) reflects that the Veteran incurred a bucket handle tear of the medial cartilage of his right knee at a high school track meet, and an arthrotomy with removal of a bucket handle portion of the torn medial semilunar cartilage was performed.  Service treatment records dated from June 1969 to January 1972 reflect that the Veteran complained of right knee problems.  October 1969 records reflect complaints of locking, pain, and giving way.  A December 1969 record reflects that the Veteran complained of increased frequency of "locking (unable to extend fully)."  December 1971 and January 1972 records reflect complaints of locking in 30 degrees of flexion and giving way, and an impression of a retained medial meniscus remnant was recorded.  In February 1972, another arthrotomy was performed.  The Veteran separated from service in July 1973, and he filed a claim for service connection for his right knee (which was granted by an October 1973 rating decision).  A September 1973 VA examination report notes the Veteran's history of knee problems and treatment, including his complaints of his knee "catching" in service.  A September 1974 VA examination report reflects diagnoses of internal derangement, right knee, as well as instability, right knee, mild to moderate.

Post-service, as noted above, the Veteran asserts that he injured his right ankle in June 1977 when his service connected right knee locked or gave way playing softball (the Board acknowledges that the February 2010 VA examiner's report reflects that the Veteran was "out running," but, affording the Veteran the benefit of the doubt, the Board finds this to be an error in transcription or at least not inconsistent with the Veteran's account at the Board hearing).  A June 1977 private treatment record reflects that the Veteran fractured his ankle (fractured fibula, tibia, and fibula malleolus), and that open reduction internal fixation, fibula, and reduction, tibial fibular diastasis, procedures were performed.

The next record of complaint of right ankle problems is March 2004 private treatment records, which reflect that the Veteran complained of right ankle pain.  A March 2004 operative report reflects that right ankle hardware removal was performed, as well as right knee arthroscopy, meniscectomy, and chondroplasty procedures, and a post-operative diagnosis of painful right ankle hardware was recorded.  Indications noted for the procedures included trouble with the Veteran's right knee catching and locking with inability to flex much beyond 60 degrees.

The February 2010 VA examination report reflects that the examiner noted the Veteran's history of a right knee bucket handle tear requiring a meniscectomy in 1967, experiencing recurrent right knee problems in service and ultimately undergoing an arthrotomy in service in 1972, and completing his tour of duty.  The examiner noted that the Veteran reported that in June 1977, when he was running, his right knee locked and caused him to fracture his right ankle (fractured fibula, tibia, and fibula malleolus), and that a June 1977 private hospital bill reflected that open reduction internal fixation, fibula, and reduction, tibial fibular diastasis procedures were performed.  The examiner also noted the Veteran's subsequent history of right ankle hardware removal surgery in March 2004.  Physical examination revealed favorable partial ankylosis of the ankle, with no ability to perform inversion or eversion.  X-rays were reviewed by the examiner, and, as noted above, diagnoses of post open reduction internal fixation, tibia fibular diastasis, post fibular fracture, residual mild degenerative joint disease, and post right ankle hardware removal were recorded.  The examiner opined that it was not at least as likely as not that the Veteran's right ankle disability was secondary to his right knee disability (or otherwise related to service).  The examiner reasoned that the June 1977 hospital bill did not reflect any right knee complaints, and that there was no documentation in the medical evidence of record of the Veteran's right knee having caused or being involved in his right ankle fracture.  The examiner further reasoned that he "chose not to resort to mere speculation about an association between the two conditions."

The Board acknowledges that the February 2010 VA examiner opined that it was not at least as likely as not that the Veteran's right ankle disability was caused by his right knee disability or otherwise related to service, and that the examiner essentially based his opinion on the lack of any medical documentation of the Veteran's right knee causing the Veteran to fracture his right ankle in 1977.  At the same time, however, as noted above, several service treatment records, as well as the September 1973 and September 1974 VA examination reports, all document complaints of the Veteran's right knee locking or giving way, and the September 1974 VA examiner even recorded a diagnosis of mild to moderate right knee instability.  Also, the Board finds the Veteran's statements of the Veteran credible to the effect that his right knee locked or gave way and caused him to fracture his right ankle to be credible and consistent with his prior reports of locking, giving way, and diagnosed instability.  Furthermore, the Board notes that the Veteran, as a lay person, is competent to report whether his right knee "locked" or "gave way" or the like and caused him to fall or otherwise injure himself, and the Board notes that whether his right knee did so in 1977 is more of a factual determination than a medical one in this particular case given his medical history.  Therefore, the Board finds that in light of the Veteran's long medical history of his right knee locking, giving way, and instability prior to fracturing his right ankle in 1977, and in light of the credibility of the Veteran's reported right ankle injury in June 1977, the Board finds that the evidence is at least in relative equipoise as to whether his knee disability was the proximate cause of his ankle injury.

In light of the above, resolving doubt in favor of the Veteran, the Board will grant entitlement to service connection for a right ankle disability.  38 U.S.C.A. § 5107(b).

B.  Gallbladder Disability

The Veteran claims that he had his gallbladder removed in 1995 as a result of service, to include exposure to Agent Orange in service.  See Board Hearing Transcript at 9 (brought on by the places he went and food he ate); Form 21-4142, November 2005.  The Veteran relates his gallbladder disability to bouts of nausea and vomiting he experienced in service, and he reports that he was told by a clinician in service that his symptoms were related to his gallbladder.  See VA Examination report, February 2010.  In the alternative, the Veteran asserts that his gallbladder disability is a result of exposure to Agent Orange in service.  See Form 21-4142, November 2005.  

A February 2010 VA examination report reflects a diagnosis of post laparoscopic cholecystectomy, 1995.  Clearly, therefore, the Veteran has a current gallbladder disability.

The Board will now address whether the Veteran's gallbladder disability is related to service, to include herbicide exposure.

A veteran who served on active duty in the Republic of Vietnam between January 9, 1962 and May 7, 1975 is generally presumed to have been exposed to an herbicide agent (unless there is affirmative evidence to the contrary).  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii) (2010).

As an initial matter, the Veteran's DD Form 214 reflects that he is the recipient of the Vietnam Service Medal with one Bronze Star.  The Board notes, however, that such a medal does not demonstrate service in country in Vietnam or in the inland waterways or "brown waters" of Vietnam, there is no other evidence that the Veteran ever served in country or in the inland or brown waters (or that he was ever docked in Vietnam), and the Veteran himself has never asserted any such service.  Based thereon, the Board finds that the Veteran is not entitled to presumptive herbicide exposure based on service in Vietnam.  Furthermore, the Board finds the Veteran's asserted exposure to Agent Orange to be not credible, as the Veteran has never provided any specific information regarding his alleged exposure despite testifying at a Board hearing in April 2009.  Even if the Veteran had served in country in Vietnam such that exposure to herbicides could be presumed, or even if the Veteran otherwise proved actual exposure to herbicides in service, the Board notes that gallbladder disease is not one of the conditions listed in 38 C.F.R. § 3.309(e) for which presumptive service connection may be granted.  See 38 C.F.R. § 3.307(a) (2010).  While the Veteran would not be precluded from proving that herbicide exposure caused his gallbladder disability on a direct basis, see Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994), the Board notes that there is no evidence in the entire claims file that herbicide exposure caused the Veteran's gallbladder disability other than the Veteran's own brief statement he included on a Form 21-4142 to the effect that Agent Orange exposure in service caused his gallbladder disability, and the Board notes that the Veteran is not competent to etiologically link his gallbladder history to herbicide exposure.  See Jeandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

With regard to whether the Veteran's gallbladder condition had its onset in service or is otherwise related to service, the Board acknowledges that several January 1970 service treatment records reflect that the Veteran complained of nausea, abdominal pain, and intermittent needle-stabbing sort of pain.  Mild guarding in the left middle and lower quadrant was noted, and his abdomen was soft without rebound tenderness.  A diagnosis of motion sickness was recorded, and it was noted that the Veteran should be re-assigned to shore duty.  The Board also acknowledges one other service treatment record dated in December 1972 that reflects that the Veteran complained of diarrhea and stomach cramps, but no diagnosis was recorded.

Post-service private treatment records reflect that in late November or early December 1995, the Veteran was admitted into a private hospital for diabetes and a laparoscopic cholecystectomy.

A February 2010 VA examination report reflects that the Veteran reported a history of episodes of nausea and vomiting in service with dehydration, and that he was told by a clinician that his symptoms were related to his gallbladder.  Post-service, the Veteran reported that he had no symptoms until 1995.  The Veteran reported that in November 1995, he was treated for an infected gallbladder and high blood sugar at a private facility, and that shortly thereafter he was admitted for gallbladder removal and diagnosed with diabetes.  After the cholecystectomy, the Veteran reported that he began to pass stools after any meal.  A complete metabolic profile and gallbladder ultrasound were reviewed, and the examiner recorded a diagnosis of post laparoscopic cholecystectomy, 1995.  The examiner opined that the Veteran's gallbladder disability was not at least as likely as not related to service, reasoning that there was no evidence of any gallbladder problems in service, and although the Veteran reported that he was told that his symptomatology was related to his gallbladder, his documented complaints of left middle and lower quadrant symptoms were not in the area of anatomy associated with the gallbladder, and that the service treatment records noted the cause of the Veteran's symptoms to be motion sickness.

The Board finds the opinion of the February 2010 VA examiner to be the most probative evidence of record with regard to whether the Veteran has a gallbladder disability related to service.  As shown above, the examiner reviewed the claims file, examined the Veteran, and provided a thorough reasoning for his conclusions.  The Board notes that there is no medical opinion of record that contradicts the opinion of the VA examiner.

The Board acknowledges all of the lay statements made by the Veteran, including that his gallbladder problems resulting in the cholecystectomy in 1995 began in service and manifested with his symptoms of nausea, vomiting, etc. (see January 1970 service treatment records).  In that regard, the Board acknowledges that the Veteran, as a lay person, is competent to report symptoms capable of lay observation, such as experiencing nausea and vomiting in service.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Veteran is not, however, competent to etiologically link these symptoms to gallbladder disease.  See Jeandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds the opinion of the VA examiner to be far more competent and probative than the etiological opinion of the Veteran.  The Board also finds the notation in the service treatment record of diagnosed motion sickness to be far more probative than the Veteran's opinion that his symptoms related to gallbladder condition, as the Veteran is not competent to render such a medical diagnosis.  See id.  The Board also acknowledges that the Veteran has reported that he was told by a clinician in service that his symptoms of nausea and vomiting were related to his gallbladder.  Nevertheless, the Board finds the rationale provided by the VA examiner, which was based on the nature of the complaints recorded in the treatment records in contrast to the anatomical location of the gallbladder, to be far more persuasive than the Veteran's recollection of what he was told several decades ago.

In summary, the Board finds that the preponderance of the evidence is against granting service connection for a gallbladder condition, and the benefit-of-the-doubt rule is not for application; there is not an approximate balance of evidence.  See 38 U.S.C.A. § 5107(b); See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

ORDER

Entitlement to service connection for a right ankle disability is granted.

Entitlement to service connection for a gallbladder disability, to include as due to Agent Orange exposure, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


